Exhibit 10.2

TERMINATION AGREEMENT

AGREEMENT, dated as of October 19, 2006, between INTEREP NATIONAL RADIO SALES,
INC., New York corporation (the “Company”), and GEORGE E. PINE (“Pine”).

W I T N E S S E T H:

WHEREAS, Pine has served the Company as a member of its Board of Directors and,
pursuant to an Employment Agreement, dated as of March 19, 2003 (as amended by
Amendment No. 1 thereto, dated as of May 10, 2006, the “Employment Agreement”),
as its President and Chief Operating Officer;

WHEREAS, the Company and Pine wish to set forth their agreement as to the
termination of Pine’s employment;

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
set forth herein, the parties agree as follows:

1. Resignation and Termination of Employment. Effective as of the date of this
Agreement (except as provided in Section 2(a)), Pine’s employment with the
Company shall terminate and Pine shall resign from the offices of President and
Chief Operating Officer, and from all offices and directorships that he holds
with any of the Company’s subsidiaries or affiliates. Concurrently with the
execution of this Agreement, Pine has delivered to the Company a signed letter
of resignation to such effect.

2. Payments.

(a) The period beginning on September 1, 2006 and ending on May 31, 2009 is
referred to as the “Term”. During the Term, the Company shall pay Pine severance
compensation, as follows: (i) $615,000 during the first 12 months of the Term,
of which $120,000 is being paid on the date of this Agreement, (ii) $495,000
during the second 12 months of the Term and (iii) $375,000 during the last nine
months of the Term, in each case less applicable federal and state withholdings.
Subject to the provisions of Section 2(b), the Company shall pay such
compensation in equal semi-monthly installments. All of the compensation
referred to in this Section 2 shall be paid to Pine by direct deposit to such
account as Pine shall designate to the Company. In consideration of the
Company’s payment of such consulting and severance compensation, Pine waives and
forever forfeits any payments otherwise payable to him under the Employment
Agreement as salary, bonus, severance compensation or otherwise.

(b) If a Change in Control (as defined in Section 2(c)) occurs, Pine or his
personal representative (should he die or become incompetent during the Term)
shall have the right to require the Company, at any time during the Term, and on
not less than 30 days’ written notice to the Company, to pay to Pine, his
designee or his estate or heirs an amount equal to all of the remaining
severance compensation and consulting fees payable to him during the then
remainder of the Term, discounted at the Discount Rate (as defined below) to its
present value as of the date of such notice (the “Notice Date”). The Company
shall pay such amount to Pine in a lump sum not later than 30 days after the
Notice Date. “Discount Rate” means the yield to maturity, as determined on the
Notice Date, on U.S. Treasury obligations having a maturity date then as near as
possible to the last day of the Term.



--------------------------------------------------------------------------------

(c) For purposes of this Section 2, “Change in Control”, means the occurrence of
any of the following events:

(i) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”), but
excluding the Company, its “Affiliates” (that is, any of its subsidiaries or any
parent corporation), or any employee benefit plan or employees of the Company or
any of its Affiliates, or any group of which any of the foregoing is a member,
is or becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the
Exchange Act), directly or indirectly, of the Company’s securities representing
30% or more of the combined voting power of its then outstanding securities;

(ii) during any period of 24 consecutive months, individuals (A) who on the date
of this Agreement constitute the Company’s entire Board of Directors (“Initial
Directors”) or (B) whose election, appointment or nomination for election was
approved prior to such election or appointment by a vote of at least two-thirds
of the Initial Directors who were in office immediately prior to such election
or appointment, cease for any reason to constitute at least a majority of the
Company’s Board of Directors;

(iii) the consummation of a merger, business combination, share exchange,
division or other reorganization of the Company with any other corporation,
where, following such transaction, (A) a majority of the directors of the
surviving entity are persons who (I) were not members of the Company’s Board of
Directors immediately prior to the merger or other combination and (II) are not
the Company’s nominees or representatives, (B) the Company’s shareholders
immediately prior to such merger or combination beneficially own, directly or
indirectly, less than 60% or more of the combined voting power of the surviving
corporation, as well as 60% or more of the total market value of its outstanding
equity securities, in substantially the same proportion as they owned the
combined voting power of the Company, (C) any “person,” including a “group”
(each as defined in clause (i) above), but excluding the Company, its
Affiliates, or any of the Company’s or its Affiliates’ employee benefit plans or
employees, or any group of which any of the foregoing is a member, is or becomes
the “beneficial owner” (as defined in Rule 13(d)(3) under the Exchange Act),
directly or indirectly, of securities representing 30% or more of the combined
voting power of the surviving corporation or (D) in the case of a division, the
Company’s shareholders immediately prior to such division beneficially own,
directly or indirectly, less than 60% or more of the combined voting power of
the outstanding voting securities of each entity resulting from the division as
well as 60% or more of the total market value of each such entity’s outstanding
equity securities, in each case in substantially the same proportion as such
shareholders owned shares of the Company prior to such transaction;

 

-2-



--------------------------------------------------------------------------------

(iv) the consummation of a direct or indirect sale or other disposition of all
or substantially all of the Company’s assets;

(v) the Company’s adoption of any plan of liquidation providing for the
distribution of all or substantially all of its assets;

(vi) any other change in control of the Company of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A under the Exchange Act; or

(vii) any other event or transaction that is declared by resolution of the
Company’s Board of Directors to be a Change in Control.

3. Plan Coverage. From and after August 31, 2006 and until the earlier of
May 31, 2009 or such time as another employer makes available to Pine medical
and dental coverage comparable to that which the Company currently provides to
Pine, the Company shall provide, under COBRA during the last 18 months of the
Term and at its expense during all of the Term, medical and dental coverage for
Pine under, and subject to the terms and conditions of, such group insurance
plans as the Company now and in the future makes available generally for its
employees. Nothing in this Section 3 shall be construed to require the Company
to institute or maintain any or any particular benefit plan, program or policy.
If and to the extent that this Section 3 conflicts with any COBRA notice or
other document issued by the Company at any time, the provisions of this
Section 3 shall prevail.

4. Certain Expenses. Promptly after the date of this Agreement, the Company
shall reimburse Pine for his reasonable travel, lodging and entertainment
expenses incurred by him prior to the date hereof in connection with the
business of the Company, in accordance with the Company’s policies and
procedures. Pine may retain the company cell phone, lap top and Blackberry that
he has been using and the Company shall continue to pay all related charges
through January 15, 2007; provided, however, that Pine shall have access to, and
use of, the Company’s e mail and voice mail through January 15, 2007 and shall
otherwise have no access to the Company’s networks, systems or data through such
equipment on and after the date of this Agreement.

5. Other Benefit Plans. Pine shall be entitled to receive all rights,
distributions and benefits which have accrued or shall accrue to him under the
Company’s Stock Growth Plan and 401-K Plan, in accordance with the terms of such
benefit plans. On and after the date of this Agreement, the Company shall not
make any further contributions to any such benefit plan for Pine’s account and
all his benefit plan accounts shall be frozen with a review to roll over or
termination. The Company shall use its best efforts to insure that all transfers
of securities or accounts and payments of cash contemplated in the preceding
sentence are made as promptly as is practicable, consistent with the terms and
procedures of such benefit plans. On and after the date of this Agreement, the
Company shall not make any further contributions to any such benefit plan for
Pine’s account and all his benefit plan accounts shall be frozen with a view to
roll-over or termination.

 

-3-



--------------------------------------------------------------------------------

6. Options. The stock options held by Pine to purchase an aggregate of 107,240
shares of Interep Common Stock shall remain exercisable on and after the date of
this Agreement, for the respective full terms thereof as stated in the related
option agreements and otherwise in accordance with their terms.

7. Automobile Allowance. The Company shall continue to provide Pine with the use
of the automobile it currently leases for him through the end of the current
lease on the same terms and conditions that are currently applicable.

8. Statements. In any written or oral discussion or disclosure by Pine or the
Company regarding the termination of Pine’s employment with the Company, Pine
and the Company shall each characterize such termination as amicable and in a
manner consistent with the contents of this Agreement. Further, Pine shall not
denigrate or disparage the Company or any of its subsidiaries or divisions or
the businesses, services, officers, directors, employees, agents or shareholders
of any of them, or take any action which would tend to cast any of them into
disrepute. Similarly, the Company shall not denigrate or disparage Pine or take
any action which would tend to cast him into disrepute. Pine shall maintain the
existence and terms of this Agreement in confidence at all times on and after
the date hereof; provided, however, that the foregoing shall not restrict him
from making any disclosure about the existence and terms of this Agreement as
may be required by applicable law or from testifying truthfully pursuant to a
valid subpoena issued by any court or regulatory body having competent
jurisdiction or otherwise.

9. Confidentiality. At all times on and after the date of this Agreement, Pine
shall not disclose to any party or use any information respecting the Company or
its business and affairs which is treated as confidential by the Company,
including, without limitation, trade secrets, business and marketing plans and
information, financial data, commission rate information, identity of actual or
prospective clients and customers and salary or bonus information relating to
any of the Company’s employees; provided, however, that such obligation shall
not apply to any information (i) to the extent that it is or becomes part of
public or industry knowledge from authorized sources other than Pine or
(ii) which Pine is required by law to disclose (but only to the extent required
to be so disclosed); and provided, further, that Pine may disclose this
Agreement and its terms to his or its accountants, tax advisors and legal
counsel, provided that any such third party has been informed of, and has agreed
to abide by, this confidentiality provision. On or before the date of this
Agreement, Pine shall deliver to the Company all material of a confidential
nature (whether or not marked as such), including, without limitation, business
plans, budgets, financial statements or projections, commission rate schedules,
manuals, letters, notes, notebooks, reports and customer and supplier lists, and
all copies or summaries thereof, relating to the business or affairs of the
Company and its subsidiaries that are in Pine’s possession or control.

10. Non-Competition. In consideration of the payments and accommodations to be
made to Pine pursuant to this Agreement, Pine agrees that, during the Term, and
so long as the Company is not in breach of its obligations under this Agreement,
he shall not, anywhere in the United States of America (or for such lesser area
or such lesser period as may be determined by a court of competent jurisdiction
to be a reasonable limitation on the competitive activity of Pine), directly or
indirectly:

(a) act as an officer, director, employee, agent, consultant or in any other
capacity for Katz Media Corporation or any of its subsidiaries, parents or
affiliates (together, “Katz”);

 

-4-



--------------------------------------------------------------------------------

(b) engage in any terrestrial or satellite radio or broadcast, cable or
satellite television or Internet national sales representation business
(“Representation Business”, which shall not include any representation business
other than national sales) in which the Company is then engaged on behalf of
himself or any third party, including any representation firm or radio or
television group;

(c) solicit or attempt to solicit Representation Business on behalf of himself
or any third party from any parties who are clients or customers of the Company;
or to which the Company has made specific proposals for services, during the 12
months prior to the date of this Agreement and with respect to which Pine either
(i) possesses confidential information of the Company or (ii) Pine was directly
involved as to solicitation, negotiation or servicing of contracts;

(d) solicit or attempt to solicit for any business endeavor any employee of the
Company;

(e) interfere with the Company or the conduct of its Representation Business or
otherwise divert or attempt to divert from Interep any business whatsoever; or

(f) render any services as a joint venturer, partner, consultant or otherwise
to, or have any interest as a stockholder, partner, lender or otherwise in, any
person or entity which is engaged in activities which, if performed by Pine,
would violate this Section 10.

The foregoing provisions of this Section 10 shall not prevent Pine from
(i) purchasing or owning up to 5% of the voting securities of any corporation,
the securities of which are publicly-traded or (ii) owning or operating radio
stations. With respect to clause (b) of this Section 10, if Pine is employed by
a group (including a radio station group) or other entity that is not involved
in national sales representation, he shall not be in breach of clause (b),
regardless of the medium involved, but if such group or other entity commences
national representation during the period in which clause (a) is in effect, Pine
shall immediately terminate his employment therewith and shall not become
re-employed with such group or other entity until such period has expired.

11. Remedies and Survival. Because the Company would not have an adequate remedy
at law to protect its business from unfair competition and its interest in its
trade secrets, proprietary or confidential information or similar commercial
assets should Pine breach any provision of Sections 8, 9 or 10, the Company
shall be entitled, in the event of such a breach or threatened breach thereof by
Pine, to injunctive relief, in addition to such other remedies and relief that
would be available to the Company. The prevailing party in any litigation to
enforce rights under Sections 8, 9 or 10 shall be entitled to receive from the
other payment of, or reimbursement for, its reasonable attorneys’ fees and
disbursements incurred in such connection, up to a maximum of $100,000. If Pine
is the prevailing party in any litigation, he shall be entitled to reimbursement
of his reasonable attorneys fees and disbursements by the Company, up to a
maximum of $100,000. The provisions of Sections 8, 9 and 10 and of this
Section 11 shall survive any termination of this Agreement.

 

-5-



--------------------------------------------------------------------------------

12. Termination of Prior Agreements. On the date of this Agreement, the
Employment Agreement and any other agreements and understandings between the
Company and Pine relating to his employment, other than this Agreement, the
benefit plans and options referred to in Sections 5 and 6 of this Agreement and
the Indemnification Agreement between the parties (together, the “Surviving
Agreements”), shall terminate and be of no further force or effect; provided,
however, that any rights to indemnification, defense and insurance in favor of
Pine arising under the Restated Certificate of Incorporation or By-Laws of the
Company, shall continue in full force and effect. Pine shall continue to be
covered under such directors and officers liability insurance policies as the
Company maintains for its directors so long as he is eligible to be covered
under such policies in accordance with the terms thereof.

13. Releases.

(a) Pine, in consideration of good and valuable consideration received and to be
received from the Company hereunder, the sufficiency of which is acknowledged,
releases and discharges the Company, its subsidiaries and affiliates and its and
their respective officers, directors, shareholders, employees, agents, attorneys
and affiliates and its and their respective heirs, personal representatives,
successors and assigns (together, the “Company Releasees”), of and from all
claims, demands, causes of action, suits, actions, proceedings, judgments,
debts, damages, liabilities and obligations, at law, equity or otherwise,
including, without limitation, any federal, state, local or administrative Equal
Employment Opportunity or other claims arising under the Civil Rights Acts of
1866, 1870 and 1871, the Equal Pay Act of 1963, Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act of 1967, as
amended, the Older Workers Benefits Protection Act, the Civil Rights Act of
1968, the Rehabilitation Act of 1973, the Vietnam-Era Veterans’ Readjustment
Assistance Act of 1974, the Veteran’s Reemployment Rights Act, the Immigration
Reform and Control Act, the Americans with Disabilities Act of 1990, the Civil
Rights Act of 1991, the Family and Medical Leave Act, the Worker Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act of
1974, as amended, the Fair Labor Standards Act, the New York Executive Law, the
New York State Human Rights Law, New York Civil Rights Law, Section 47 et seq.,
New York Civil Rights Law, Article 4-C, Section 48 et seq., New York Labor Law
Section 201-d, New York Civil Rights Law, Article 4, Section 40-c to 45 and any
applicable federal, state, or local anti-discrimination or equal employment
opportunity statues or regulations, including, without limitation, any fair
employment or human rights ordinance of any municipality or county in the State
of New York; which Pine or his heirs, personal representatives, successors and
assigns had, have or may hereafter have against the Company Releasees for, on or
by reason of any matter, cause or thing whatsoever from the beginning of the
world to the date hereof; except that, Pine in no way releases or discharges the
Company’s obligations under this Agreement or any of the Surviving Agreements.
Nothing herein shall be construed as an admission by the Company that Pine has
any claim against it. Pine and his heirs, personal representatives, successors
and assigns, further waive any and all manner of notice, knowledge or discovery
of any and all such actual or alleged claims of cause of action.

 

-6-



--------------------------------------------------------------------------------

(b) Pine shall have 21 days to review the release contemplated by Section 13(a)
and is advised to consult with an attorney before signing it. After Pine signs
this Agreement, he shall have seven days to cancel it, in which case this
Agreement shall be terminated. If Pine does not cancel it, the release
contemplated by Section 13(a) shall become effective.

(c) Subject to the last sentence of this Section 13(c), the Company, in
consideration of good and valuable consideration received and to be received
from Pine hereunder, the sufficiency of which is acknowledged, releases and
discharges Pine and his heirs, personal representatives, successors and assigns
(together, the “Pine Releasees”), of and from all claims, demands, causes of
action, suits, actions, proceedings, judgments, debts, damages, liabilities and
obligations, at law, equity or otherwise, which the Company or any of its
affiliates and any of their respective successors or assigns had, have or may
hereafter have against the Pine Releasees for, on or by reason of any matter,
cause or thing whatsoever from the beginning of the world to the date hereof;
except that, the Company in no way releases or discharges Pine’s obligations
under this Agreement and the Surviving Agreements. Nothing herein shall be
construed as an admission by Pine that the Company has any claim against him.
The Company, its affiliates and their respective successors and assigns, further
waive any and all manner of notice, knowledge or discovery of any and all such
actual or alleged claims of cause of action. The foregoing release shall become
effective automatically on the effectiveness of the release contemplated by
Section 13(a).

14. Litigation Cooperation. From time to time, if requested by the Company, Pine
shall make his time and attention reasonably available to, and shall cooperate
with the Company with respect to, any aspect of any litigation or governmental
proceedings involving the Company regarding periods during which he was an
employee of the Company and a reasonable period thereafter. Unless Pine is
called as witness, the Company shall pay him a per diem fee comparable to his
then current compensation or, if he is not then employed, at a reasonable rate.
The Company shall reimburse Pine for any travel, lodging and other expenses he
reasonably incurs in this regard, in accordance with their standard
reimbursement policies.

15. Entire Agreement. This Agreement sets forth the entire understanding of the
parties with respect to its subject matter, merges and supersedes any prior or
contemporaneous understandings with respect to its subject matter, and shall not
be modified or terminated except by a written instrument executed by the Company
and Pine. Failure of a party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations
hereunder shall not be construed to be a waiver of such provisions by such party
nor to in any way affect the validity of this Agreement or such party’s right
thereafter to enforce any provision of this Agreement, nor to preclude such
party from taking any other action at any time which it would legally be
entitled to take.

16. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by any court or tribunal of competent jurisdiction, the remainder
of this Agreement shall not be affected by such judgment, and such provision
shall be carried out as nearly as possible according to its original terms and
intent to eliminate such invalidity or unenforceability. In this regard, the
Company and Pine agree that the provisions of Section 10, including, without
limitation, the scope of its territorial and time restrictions, are reasonable
and necessary to protect and preserve the Company’s legitimate interests. If the
provisions of Section 10 are held by a court of competent jurisdiction to be in
any respect unreasonable, then such court may reduce the territory or time to
which it pertains or otherwise modify such provisions to the extent necessary to
render such provisions reasonable and enforceable.

 

-7-



--------------------------------------------------------------------------------

17. Successors and Assigns. Pine shall have no right to assign this personal
Agreement, or any rights or obligations hereunder, without the consent of the
Company. On the sale of all or substantially all of the assets of the Company to
another party, or on the merger of the Company with another corporation, this
Agreement shall inure to the benefit of, and be binding on, both Pine and the
party purchasing such assets or surviving such merger in the same manner and to
the same extent as though such other party were the Company. Subject to the
foregoing, this Agreement shall inure to the benefit of, be binding on and be
enforceable by, the parties and their respective heirs, personal
representatives, successors and assigns.

18. Communications. All notices, consents and other communications given under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) when delivered by hand or by FedEx or a similar overnight courier to,
(b) five days after being deposited in any United States post office enclosed in
a postage prepaid registered or certified envelope addressed to, or (c) when
successfully transmitted by fax (with a confirming copy of such communication to
be sent as provided in (a) or (b) above) to, the party for whom intended, at the
address or fax number for such party set forth below, or to such other address
or fax number as may be furnished by such party by notice in the manner provided
herein; provided, however, that any notice of change of address or fax number
shall be effective only on receipt.

 

If to the Company:    If to Pine: Interep National Radio Sales, Inc.    Mr.
George E. Pine 100 Park Avenue    100 Lakeshore Drive New York, New York 10017
   Lake Point Tower, Apartment 258 Attention: Mr. Ralph C. Guild    North Palm
Beach, Florida 33408 Fax No.: (212) 916-0749    Fax No.: (561) 626-4595

19. Construction; Counterparts. The headings contained in this Agreement are for
convenience only and shall in no way restrict or otherwise affect the
construction of the provisions hereof. References in this Agreement to Sections
are to the sections of this Agreement. This Agreement may be executed in
multiple counterparts, each of which shall be an original and all of which
together shall constitute one and the same instrument.

20. Governing Law. This Agreement shall be governed by the laws of the State of
New York applicable to agreements made and fully to be performed in such state,
without giving effect to conflicts of law principles.

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first set forth above.

 

INTEREP NATIONAL RADIO SALES, INC.    

By: 

  /s/ Ralph C. Guild       /s/ George E. Pine  

Ralph C. Guild

Chairman of the Board

      GEORGE E. PINE

 

-8-